Order denying motion to vacate order of November 22, 1927, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The new ordinance declared valid by this court on May 11, 1928, resulted in a changed situation from that existing on November 22, 1927. That ordinance made lawful the proposed structure, so far as its invalidity was challenged in the complaint herein. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.